DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election of group I, and species A, which includes atherosclerosis, coronary heart disease, and thromboses in the reply filed on 11/11/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6-8 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-5 and 9-18 are being examined on the merits.

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 9-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claims recite herring oil and cold-pressed virgin olive oil both of which are mere extracts and EPA, DPA, and DHA all of which are polyunsaturated fatty acids or Omega-3 fatty acids which derive from animal and plant sources (nature based extracts). These extracts are considered judicial exceptions because they are the same components that are naturally found within the plants and animal from which they come and thus the closest counterparts are the extracts itself. Plant and animal extracts 
The closest naturally occurring counterparts of EPA, DHA, and DPA are the same fatty acids found within the plant, animal, or microbe from which it came. The fatty acids found in the plants, animals or microbes are chemically identical to the extracted fatty acids as claimed. All of these are naturally occurring in nature and are not markedly different from its naturally occurring counterpart in its natural state.
There is no evidence of record that combining the two oils together results in any markedly different characteristics. 
The additional elements that is comprising the oils and fatty acids at different ratios or percentages (claims 3-4 and 9-18) does not integrate the judicial exceptions into a practical application because limiting the amount of the nature-based product in the composition does not impart any structural or functional changes to the exceptions and in this context, such integration for a claimed product would be a physical form of the specific practical application, essentially a specific, detailed means of using the practical application instead of a more claim 5 where the formulation is as a food supplement, dietary supplement, an edible oil also does not integrate the exceptions into a practical application as there have been no modifications to the exceptions to make them structurally or functionally any different than the nature based counterparts.
Since the naturally-occurring components as-claimed are not found together in nature, admixing the ingredients into a single formulation is considered an ‘additional element’ which must be analyzed for eligibility. Admixing naturally-occurring oils rich in omega-3 fatty acids for the purpose of nutritional supplementation is also well understood, routine, and conventional in the art as evidence by the applicant’s references which claim mixtures of oils or oil combinations: Freeman (EP0304115A2), Darmenton (CA1336867C), Serani (WO2004002234A1), Puder (WO2005046669A1), and Popp (WO2006117164A1). 
Therefore admixing the claimed naturally-occurring ingredients at such a high degree of generality merely involves applying the natural principal and appears to be no more than a drafting effort to claim the judicial exception itself; a mixture of naturally-occurring components that is not markedly different from its’ closest-occurring natural counterpart and which does not offer significantly more than the judicial exception.

Response to Arguments

Applicant's arguments filed 05/03/2021 have been fully considered but they are not persuasive. The applicant argues that the combination of herring oil and olive oil produces . 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mas (US2013309300A1). Rejections are maintained with slight modifications to take into account amendments to the claims filed 05/03/2021.
Regarding claim 1, pertaining to the combination of oils being herring oil and cold-pressed virgin olive oil, Mas teaches a nutritional product which is an edible oil and oil products fortified with hydroxytyrosol (see abstract), wherein the edible oil is preferably extra virgin olive oil (to be extra virgin olive oil, the olive oil would have to be cold pressed)  (see claim 4) and wherein the edible oil is marine or fish oil, preferably herring and which is a derivative or a mixture of two or more of the above (see claim 5).
A more preferred range comprises from .01% to 30% (w/w) of the olive extract of the invention (see ¶ 0075) and so the amount of herring oil could only be in the range of 70% or less which also encompasses the instant range of 20% to 80%.
Regarding claim 2, pertaining to the combination further comprising one or more omega-3 fatty acids selected from EPA, DHA, or DPA, the applicant discloses that “What distinguishes herring oil from most other marine oils is that, in addition to comprising the omega-3 fatty acids EPA and DHA, it is rich in the long-chain monounsaturated fatty acids 20:1 and 22:1”, therefore the oil composition would inherently have these omega-3 fatty acids in the composition (see specifications, page 7 lines 34-36).
Therefore, the combination of oils comprising herring oil and extra virgin olive oil would also have the omega-3 fatty acids EPA and DHA.
Regarding claim 5, pertaining to the combination being formulated as a food supplement, dietary supplement or edible oil, Mas discloses a nutritional product, that is an edible oil (see claim 1), and which is also a food product (see claim 6), and that is a dietary supplement (see claim 8).


Regarding claims 3-4 and 9-18, pertaining to the oils and fatty acids being at certain ratios or percentages, the reference does not specifically teach adding the ingredients together in the amounts claimed by applicant.  However, as discussed in MPEP section 2144.05(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  The reference teaches the use of each of the ingredients in a nutritional product.  Varying the concentration of ingredients within a nutritional product is not considered to be inventive unless the concentration is demonstrated as critical.  In this particular case, there is no evidence that the claimed concentration of the ingredients produces an unexpected result.  Thus, absent some demonstration of unexpected results from the claimed parameter, this optimization of ingredient concentration would have been obvious before the effective filing date of applicant’s claimed invention.
Therefore It would have been obvious at the effective filing date to a person having ordinary skill in the art to modify the ranges of oils or omega-3 fatty acids within the percentages that are taught in the referenced prior art because the referenced prior art teaches a wider range and narrowing ranges of components within taught ranges in a single .

Response to Arguments
Applicant's arguments filed 05/03/2021 have been fully considered but they are not persuasive. The applicant amended claim 1 to recite the specific percentages of oils. However in the referenced prior art, Mas teaches a wider range in which the oils could be included. Mas does not specifically or explicitly teach the more narrow range of the instant invention however as described in the 103 rejection modifying taught ranges to more specifically narrow ranges would have been prima fascia obvious. The range and the claim is encompassed by the range in the reference. It would be obvious to optimize within the range explicitly taught range in the reference. Therefore the prior art makes obvious reasons to adjust and modify ranges of the invention.
The applicant also argues that Moss does not teach or suggest the combination of oils, however as previously stated in the 103 rejection, Mas teaches a nutritional product which is an edible oil and oil products fortified with hydroxytyrosol (see abstract), wherein the edible oil is preferably extra virgin olive oil (to be extra virgin olive oil, the olive oil would have to be cold pressed)  (see claim 4) and wherein the edible oil is marine or fish oil, preferably herring and 
Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Terry McKelvey can be reached on 571-272-0775,  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB A BOECKELMAN/Examiner, Art Unit 1655                

/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655